DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,928,615 to Strehlow et al., STREHLOW.
Regarding Claim 1, STREHLOW discloses a garbage disposal assembly (Fig. 1; Title), comprising:
a housing (11, 12 and 15 in Fig. 1; col. 2, line 45-58) including an opening (the opening shown in feed stack 12 in Fig. 1; col. 3, line 35-40) for passage of particulates into an interior volume (13 in Fig. 1; col. 3, line 39);
a motor within the housing (col. 2, line 55-58 disclose an electric motor is housed in motor housing 15 in Fig. 1);
a flywheel (14 in Figs. 1, 5 and 6; col. 2, line 51) in communication with the motor, the motor selectively initiating rotation of the flywheel (col. 2, lines 54-56);
an impeller (66 in Fig. 6; col. 7, line 38) coupled to the flywheel to break up the particulates;
wherein the housing includes an access door (81 in Fig. 3; col. 9, line 19-20) to permit access into the interior volume separate from that of the opening (col. 9, line 12-45).
Regarding Claim 3, STREHLOW anticipates the garbage disposal assembly of Claim 1 as explained above.  STREHLOW further discloses the access door is sealed against the housing to prevent leakage.  Col. 9, line 38-45 disclose inspection plate 82 (Figs. 1 and 3) is secured tightly over access opening 81 by cap screws 83 (Figs. 1 and 3).
Regarding Claim 4, STREHLOW anticipates the garbage disposal assembly of Claim 1 as explained above.  STREHLOW further discloses a waste line connector (28 in Fig. 1; col. 3, line 65 through col. 4, line 2) in communication with the interior volume (13 in Fig. 1).
Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2015/0202633 A1 by Perkins, hereinafter PERKINS.
Regarding Claim 6, PERKINS discloses a switch assembly (‘Controller’ in Fig. 1; ¶[0054] through [0078]) disclose an add-on version of a garbage disposal control system), comprising:
a housing (¶[0055] and [0060]);
a switch within the housing operable between two positions (¶[0072] discloses switches which may be used in the control system.); and
a dial within the housing (¶[0067] discloses an adjustment knob) configured to selectively regulate a duration of power applied through the switch when the switch is activated (¶[0067]).
Regarding Claim 7, PERKINS anticipates the switch assembly of Claim 6 as explained above.  PERKINS further discloses wherein the dial is adjustable so as to adjust the duration of power passed to the switch.  ¶[0067] discloses the knob on the controller is used to adjust the duration of the runtime of the garbage disposal which is operated by electric power as described in ¶[0056].
Regarding Claim 8, PERKINS anticipates the switch assembly of Claim 6 as explained above.  PERKINS further discloses wherein a single contact with the switch provides an intermittent amount of electric power to pass to a device.  ¶[0069] discloses one-touch activation which activate the garbage disposal for a set period of time.
Regarding Claim 9, PERKINS anticipates the switch assembly of Claim 6 as explained above.  PERKINS further discloses wherein the switch remains in a neutral position as rest.  ¶[0056] through [0058] disclose power to the controller and garbage disposal is turned on when a relay is activated and power is turned off when the relay is not activated.
Regarding Claim 10, PERKINS anticipates the switch assembly of Claim 6 as explained above.  PERKINS further discloses wherein the duration is adjustable.  ¶[0067] discloses duration of power is adjustable by the runtime knob.
Regarding Claim 11, PERKINS anticipates the switch assembly of Claim 6 as explained above.  PERKINS further discloses an electronic device configured to receive power from the switch.  ¶[0072] through ¶[0078] disclose different types of electronic devices (laser switches, sonic switches and LED lights) may be used with the control system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over STREHLOW in view of U.S. Patent No. 2,442,812 to Jordan, hereinafter JORDAN.
Regarding Claim 2, STREHLOW anticipates the garbage disposal assembly of Claim 1 as explained above.  STREHLOW is silent regarding control of the garbage disposal assembly.
JORDAN teaches a garbage disposal with a safety device (103 in Fig. 1) at col. 7, line 18-67 which deenergizes the disposal’s motor (66 in Fig. 1) when a push button switch (112 in Fig. 1) on the disposal housing (11 in Fig. 1) is released by movement of a safety arm (104 and 109 in Fig. 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add the safety control push button that JORDAN teaches to the garbage disposal of STREHLOW in the same way JORDAN teaches to provide a safety device to garbage disposal of STREHLOW.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over STREHLOW in view of PERKINS.
Regarding Claim 5, STREHLOW anticipates the garbage disposal assembly of Claim 1 as explained above.  STREHLOW is silent regarding control of the garbage disposal assembly.
¶[0054] through ¶[0078] and Figs. 1 and 3 of PERKINS discloses an add-on garbage disposal control system which has a control switch assembly with a knob that is adjustable to adjust the runtime of the garbage disposal connected to the system.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the garbage disposal control system PERKINS teaches with the garbage disposal assembly STREHLOW discloses according to the teachings of PERKINS to achieve the predictable result of a garbage disposal assembly with control system as PERKINS teaches.
Regarding Claim 12, STREHLOW discloses a garbage disposal assembly (Fig. 1; Title), comprising:
a housing (11, 12 and 15 in Fig. 1; col. 2, line 45-58) including an opening (the opening shown in feed stack 12 in Fig. 1; col. 3, line 35-40) for passage of particulates into an interior volume (13 in Fig. 1; col. 3, line 39);
a motor within the housing (col. 2, line 55-58 disclose an electric motor is housed in motor housing 15 in Fig. 1);
a flywheel (14 in Figs. 1, 5 and 6; col. 2, line 51)in communication with the motor, the motor selectively initiating rotation of the flywheel (col. 2, lines 54-56); and
an impeller (66 in Fig. 6; col. 7, line 38) coupled to the flywheel to break up the particulates; wherein the housing includes an access door (81 in Fig. 3; col. 9, line 19-20) to permit access into the interior volume separate from that of the opening (col. 9, line 12-45).
STREHLOW is silent regarding control of the garbage disposal assembly, and therefore does not disclose the switch housing, switch and dial of Claim 12.
PERKINS teaches a switch assembly (‘Controller’ in Fig. 1; ¶[0054] through [0078]) disclose an add-on version of a garbage disposal control system) with
a switch housing (¶[0055] and [0060]);
a switch within the switch housing operable between two positions (¶[0072] discloses switches which may be used in the control system.); and
a dial within the housing  (¶[0067] discloses an adjustment knob) configured to selectively regulate a duration of power applied through the switch when the switch is activated (¶[0067]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the garbage disposal control system PERKINS teaches with the garbage disposal assembly STREHLOW discloses according to the teachings of PERKINS to achieve the predictable result of a garbage disposal assembly with control system as PERKINS teaches.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 2,627,075 to Benson discloses a garbage disposal with an access panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         




/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799